Exhibit N
                             3 January 2018


                                                                        21:43
M
     Hi Pavel. It’s

     Hope you got my email                                              21:43


     Pavel Durov                                                        22:43
PD
     Hi       great to connect! Excited that you‘d like to take part in the
     TON distribution. Don’t hesitate to ping me for any questions you
     might have. Thank you for your interest in our work!


                                                                        22:44
M
     Pavel. Thanks. Same here. Can we find a time to briefly talk and can you
     intro me to the legal team running the process


     Pavel Durov                                                        22:47
PD
     Sure. For a call, I assume you’re based in California? Would something
     like 10am PST this Thursday or Friday work?


                                                                        22:54
M
     Thursday 10 am works. Via here?


     Pavel Durov                                                        22:58
PD
     Perfect, I will make a Telegram call.


                                                                        23:04
M
     Perfect


                             4 January 2018


     Pavel Durov                                                        17:57
PD
     VoIP is often blocked in UAE, so could you please give me your phone
     number just in case. I am away from my laptop and WiFi at the
     moment.


                                                                        17:57
M
     Sure.

                                                                        17:57

     Let me know                                                        18:02


     Pavel Durov                                                        18:02
PD
     Perfect 1 min will try Telegram first.


                             5 January 2018
     Pavel. I am working on the around your Davos dates. By any          21:42
M        ce where are you on the Jan 31st and Feb 1st.


     Pavel Durov                                                         23:30
PD
     In reply to this message
            I’ll most likely be somewhere in Europe, let’s sync our plans later
     this month.


                            6 January 2018


                                                                         01:11
M
     Done


                            9 January 2018


                                                                         09:38
M
     Pavel; cheers from cold Beijing. Are you planning to be in San Francisco
     anytime this month? I will see you in Europe for sure but wanted to ask
     you


     Pavel Durov                                                         10:04
PD
     Hi        unfortunately, I don’t travel to the US much these days, trying
     to stay within the same time zone as the rest of my team.


                                                                         11:01
M
     I thought so. I will see you in Europe. Thanks


                            10 January 2018


                                                                         22:24
M
     Hi Pavel. Let me know when you expect to have legal docs to review. We
     are getting ready for the investment and want to. She sure we got all of
     our stuff ready for you. Btw. Some interesting findings from my trip in
     Chiba around blockchain engineers and how they are getting moved
     around for large money between projects. Will share when I see you the
     week of the 31st. Do let me know where you expect to be and I will
     travel there


                            16 January 2018


                                                                         00:57
M
     Pavel. Impressive demand. Based on the email is the minimum amounts
     changed. It read like anyone with 1mm or more can participate


     Pavel Durov                                                         01:07
PD
     In reply to this message
     Hi         it probably hasn’t been communicated well in the e-mail, but
     1mln is the minimum check for the second stage (that previously was
     intended to be “public”, but had to become also private for legal
     reasons). As for the first stage, since almost every allocation had to be
     reduced in size to accommodate more contributors (make the
     distribution democratic), we also will have to accept smaller checks
     than 20M. Many funds that send LOIs for 20-25M had their slot
     decreased to 2.5M-5M, but never lower than 2.5M since we won’t be
         to process hundreds of small players.


                                                                          01:26
M
     Got it. Makes sense. What should I think of allocation for Ribbit?


     Pavel Durov                                                          01:41
PD
     We were planning to provide you with the same level of allocation we
     grant other tier-1 firms such as                 , which is 15M. But
     we'll have to make the final decision on Thursday after we have
     received the updated Indications of Interest.


     In case some space is freed, I will do my best to prioritize you over
     other top funds.


                                                                          01:43
M
     Ok. For the record; we are top-top for you in future value add :)


     Pavel Durov                                                          02:00
PD
     I don't doubt that. Will do whatever possible without having other
     people kill me (there's drama every time some non top fund learns
     about being reduced to 5M or less).


                            17 January 2018


                                                                          17:37
M
     Pavel. Do you know where you would be the week of Jan 31st


     Pavel Durov                                                          17:39
PD
            most likely Dubai, but it is not certain yet.


                                                                          17:40
M
     When is a good time that can I reach out to confirm.


     Pavel Durov                                                          17:41
PD
     I should know in 7 days.


                            2 February 2018


                                                                          15:35
M
     Hi Pavel. Big turbulent week to close so hope people don’t freak out to
     wire. Do you think the pulling from the App Store has anything to do
     with your pre ico or token process? I am seeing a very coordinated
     effort to halt momentum.


     Pavel Durov                                                          15:55
PD
     Hi         Actually, we are receiving more requests from investors this
     week, mostly wishing to take part in the second round as the first one
     is closed.


     AppStore may have been a coordinated effort, but it was a non-issue.
     We had 645,000 signups on the 1st of Feb which is above weeks daily
     average.
